Citation Nr: 1732481	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  05-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Entitlement to service connection for a cardiac disability, to include as due to exposure to mercury and sulfur, and to include as secondary to service-connected disabilities.  

2. Entitlement to service connection for a prostate disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1980 to April 1987, from August 1990 to September 1990, and from January 1991 to May 1991, including service in the Southwest Asia theatre of operations in support of Operations Desert Storm/Shield. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a December 2016 videoconference hearing.  A transcript of that hearing is of record. 

The case was previously before the Board in March 2017 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ).  VA will notify the Veteran if further action is required.




REMAND

In April 2017, the AOJ submitted a request through the Personnel Information Exchange System (PIES) for service treatment records (STRs) presumably not associated with the claims folder.  In July 2017, the AOJ was informed that such records should have been retired to the Record Management Center (RMC).  The AOJ did not follow-up to determine whether additional records existed.  As such, the claim must be remanded as there may be additional STRs outstanding.

The Board defers consideration of an addendum opinion pending receipt of any additional records.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  See VA Form 3101 dated July 2017.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Associate with the claims folder records of the Veteran's VA treatment since July 2017.

3.  Thereafter, determine whether any additional records affect the factual foundation for the April 2017 medical opinions and, if so, obtain an appropriate addendum opinion.

4.  Readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide them an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

